Ryland, J.,
delivered the opinion of the court.
From the above statement as well as from the bill of exceptions taken in the case below, it appears that the only matter of defence to this action was the payment by the defendant below, of a part of the debt, by being garnisheed as a debtor to the original payee of the note, the assignor of the plaintiff below : two judgments were rendered against the defendant as garnishee, upon his answers filed to the interrogatories. The plaintiff, that is the assignee, showed by evidence the assignment to him, long before the garnishment process commenced ; also, evidence conducing to show a knowledge of such assignment, by the defendant, previous to his being garnisheed.
The facts were submitted to the court without a jury, and without instructions. The court found for the plaintiff. A motion was made for a new trial; overruled, excepted to, and the defendant brings the case here by appeal.
In looking into the evidence produced by the defendant, I find that the two transcripts of the judgments obtained against the defendant as garnishee, before the justice of the peace, do not contain a copy of the defendant’s answer in these cases ; so that these transcripts afforded no evidence for the court below to ascertain whether the defendant’s indebtedness to the assignor of the plaintiff was on account of the note sued on in this action or not. The court therefore very properly found for the plaintiff
Its judgment is affirmed.